 Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 1 of 30 PageID #: 42799




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI


FEDERAL TRADE COMMISSION,

                          Plaintiff,

                   v.                        Civil Action No. 4:20-cv-00317-SEP

PEABODY ENERGY CORPORATION                   PUBLIC VERSION

and

ARCH COAL, INC.,

                          Defendants.




                    PLAINTIFF’S REPLY MEMORANDUM OF LAW
                    IN SUPPORT OF PRELIMINARY INJUNCTION
  Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 2 of 30 PageID #: 42800




                                                            TABLE OF CONTENTS

INTRODUCTION ...................................................................................................................................... 1

ARGUMENT .............................................................................................................................................. 2

   I.      THE FTC HAS PROPERLY DEFINED A RELEVANT ANTITRUST MARKET FOR SPRB COAL ................ 3

        A. Defendants Misconstrue the Brown Shoe Factors and Ignore the Narrowest Market Principle .. 3

        B. Dr. Hill’s Implementation of the Hypothetical Monopolist Test Stands Unrebutted .................. 9

        C. Customer Testimony Supports SPRB Coal Relevant Market, Contrary to Defendants’
        Unsupported Assertion that “Customers Would Resist” a SSNIP .................................................... 11

   II. DEFENDANTS DO NOT CONTEST EVIDENCE OF COMPETITION AMONG SPRB COAL SUPPLIERS .... 13

   III. DEFENDANTS CONCEDE RELEVANT GEOGRAPHIC MARKET AND HIGH SHARES AND
   CONCENTRATION WITHIN THE SPRB COAL MARKET............................................................................. 13

   IV. DEFENDANTS FAIL TO REBUT THE FTC’S PROOF OF A RELEVANT SPRB COAL MARKET AND
   LIKELY ANTICOMPETITIVE EFFECTS ...................................................................................................... 14

        A. Defendants’ Speculative Customer Testimony Cannot Rebut the FTC’s Proof ........................ 14

        B. Dr. Bailey’s Flawed “Natural Experiments” Do Not Rebut the FTC’s Proof ........................... 16

        C. Defendants’ Asserted “Retirement Threat” Does Not Rebut the FTC’s Proof .......................... 17

        D. It is Not “Irrational” for the JV to Increase Prices Compared to the But-For World................. 19

        E. Defendants’ Inaccurate Claim That They Have Not Documented an Intention to Increase Prices
        is Irrelevant ........................................................................................................................................ 19

   V. DEFENDANTS FAIL TO MEET THEIR BURDEN TO DEMONSTRATE THAT SMALLER SPRB COAL
   PRODUCERS, COGNIZABLE EFFICIENCIES, OR “POWER BUYERS” WILL REVERSE THE JV’S
   ANTICOMPETITIVE EFFECT ..................................................................................................................... 20

        A. Defendants Have Not Met Their Burden to Show That Expansion by SPRB Competitors Will
        Replace Competition from JV ........................................................................................................... 20

        B. Defendants Have Not Met Their Burden to Show Significant Verifiable, Merger-Specific
        Efficiencies That Will Be Passed On to SPRB Coal Customers ....................................................... 21

        C. Defendants’ Fail to Support a “Power Buyer” Defense ............................................................. 24

   VI. EQUITIES...................................................................................................................................... 25

CONCLUSION ......................................................................................................................................... 25

                                                                                i
  Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 3 of 30 PageID #: 42801




                                                         TABLE OF AUTHORITIES

Cases

Brown Shoe Co. v. United States, 370 U.S. 294 (1962) .................................................................... passim
Cf. Chicago Bridge & Iron Co. N.V. v. FTC, 534 F.3d 410 (5th Cir. 2008) ............................................ 20
FTC v Cardinal Health, 12 F. Supp. 2d 34 (D.D.C. 1998)......................................................................... 1
FTC v. Arch Coal, Inc., 329 F. Supp. 2d 109 (D.D.C. 2004). .................................................... 3, 8, 14, 23
FTC v. Bass Bros. Enterprises, No. 84-CV-1304, 1984 WL 355 (N.D. Ohio June 6, 1984) ..................... 1
FTC v. Butterworth Health Corp 946 F. Supp. 1285 (W.D. Mich. 1996). ............................................... 25
FTC v. Great Lakes Chem. Corp., 528 F. Supp. 84 (N.D. Ill. 1981) ........................................................ 21
FTC v. H.J. Heinz Co., 246 F.3d 708 (D.C. Cir. 2001) .................................................................. 9, 21, 25
FTC v. Penn State Hershey Med. Ctr., 838 F.3d 327 (3d Cir. 2016) ................................................. 22, 25
FTC v. Procter & Gamble Co., 386 U.S. 568 (1967) ............................................................................... 21
FTC v. RAG-Stiftung, 436 F. Supp. 3d 278 (D.D.C. 2020) ...................................................................... 21
FTC v. Sanford Health, No. 1:17-CV-133, 2017 WL 10810016 (D.N.D. Dec. 15, 2017) ......................... 3
FTC v. Sanford Health, 926 F.3d 959 (8th Cir. 2019) ....................................................................... passim
FTC v. Staples, Inc. (“Staples I”), 970 F. Supp. 1066 (D.D.C. 1997) ........................................................ 4
FTC v. Staples, Inc. ("Staples II"), 190 F. Supp. 3d 100 (D.D.C. 2016) .................................................... 6
FTC v. Sysco Corp., 113 F. Supp. 3d 1 (D.D.C. 2015)................................................................... 6, 10, 24
FTC v. Tenet Health Care Corp., 186 F.3d 1045 (8th Cir. 1999) .............................................................. 3
FTC v. Tronox Limited, 332 F. Supp. 3d 187 (2018)........................................................................ 2, 3, 22
FTC v. Wilh. Wilhelmsen Holding ASA, 341 F. Supp. 3d 27 (D.D.C. 2018).......................... 10, 22, 23, 25
H.J., Inc. v. IT&T, 867 F. 2d 153 (8th Cir. 1989) ....................................................................................... 8
Hosp. Corp. of Am. v. FTC, 807 F.2d 1381 (7th Cir. 1986) ..................................................................... 20
In re Wholesale Grocery Prods. Antitrust Litig., 752 F.3d 728(8th Cir. 2014)........................................ 20
New York v. Deutsche Telekom AG, No. 19 CV. 5434, 2020 WL 635499 (S.D.N.Y. Feb. 11, 2020)
   ......................................................................................................................................................... 24, 25
Se. Missouri Hosp. v. C.R. Bard, Inc., 642 F.3d 608 (8th Cir. 2011) ......................................................... 8
Standard Oil v. FTC, 340 U.S. 231 (1951) ................................................................................................. 2
U.S. v. SunGard Data Sys Inc., 172 F. Supp. 2d 172 (D.D.C. 2001) ....................................................... 18
SuperTurf, Inc. v. Monsanto Co., 660 F.2d 1275 (8th Cir. 1981)............................................................... 9
United States v. Bazaarvoice, 2014 WL 203966 (N.D. Cal Jan 8. 2014) ................................................. 14

                                                                                ii
 Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 4 of 30 PageID #: 42802




United States v. Continental Can Co., 378 U.S. 441 (1964) .................................................................. 4, 5
United States v. Country Lake Foods, Inc., 754 F. Supp. 669 (D. Minn. 1990)....................................... 25
United States v. E. I. du Pont de Nemours & Co., 353 U.S. 586 (1957) .................................................. 19
United States v. General Dynamics Corp 341 F. Supp. 534 (N.D. Ill. 1972)............................................. 4
United States v. H&R Block, Inc., 833 F. Supp. 2d 36 (D.D.C. 2011) ....................................... 4, 5, 22, 23
United States v. Ivaco, Inc., 704 F. Supp. 1409 (W.D. Mich. 1989) .......................................................... 1
United States v. Oracle, 331 F Supp. 2d 1098 (N.D. Cal. 2004) .............................................................. 12

Other Authorities
U.S. Dep't of Justice and Federal Trade Commission Horizontal Merger Guidelines (2010). ............ 5, 25




                                                               iii
    Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 5 of 30 PageID #: 42803



                                             INTRODUCTION

        Defendants’ Opposition repetitiously observes that SPRB coal demand has decreased due to

customer preferences, government regulations, and recent low prices of other fuels such as natural gas.

But these facts, which are not contested, do not help Defendants. The Clayton Act provides no exception

for anticompetitive transactions in declining markets.1 Moreover, when placed in proper context, these

facts cut against Defendants. As Peabody itself recognizes,

                                                                              (March 2020). In the SPRB

coal market, this intensified competition has benefited consumers through a                and a

                                         ;               . In plain English: Peabody and Arch keep each

other’s prices low through head-to-head competition, and it is probable that eliminating this close

competition will lead to higher prices for SPRB coal than if the competition continued.

        Defendants insist that it is not probable that the JV will lead to higher prices compared to the but-

for world in which Peabody and Arch continue to compete, but they fail to support their claims.

Defendants’ retained economists advance no reliable or accepted methods of merger analysis.

Defendants’ principal economist, Dr. Israel, conceded that his novel, ad-hoc “dynamic model” fails to

make any reliable prediction of the competitive effect of the JV, admitting it is



        Defendants’ second hired economist, Dr. Bailey, offers no economic model at all. Moreover, the

documentary evidence she cites actually proves Plaintiff’s case: while she claims that SPRB prices are

determined by natural gas prices, the evidence she cites shows instead that the prices customers pay for


1
  FTC v Cardinal Health, 12 F. Supp. 2d 34, 64-65 (D.D.C. 1998) (preliminary injunction granted
where, absent continued competition among the defendants, “the prices set today could in effect become
the floor tomorrow”); FTC v. Bass Bros. Enterprises, No. C84-1304, 1984 WL 355, at *3 (N.D. Ohio
June 6, 1984) (preliminary injunction granted in market with “increasing costs and declining demand”);
United States v. Ivaco, Inc., 704 F. Supp. 1409, 1424-25 (W.D. Mich. 1989) (“shrinking” market with
“stable prices, high overhead and persistent losses,” to the point that one of defendants may exit, “does
not necessarily justify the clear anticompetitive effects of the joint venture”).


                                                     1
    Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 6 of 30 PageID #: 42804



SPRB coal actually depend on head-to-head competition between Peabody and Arch, not natural gas

prices. See infra at IV.B. This is the crux of Plaintiff’s case: while natural gas may impact overall SPRB

coal demand, the prices that customers actually pay are determined by the close head-to-head

competition between SPRB coal suppliers—usually Peabody and Arch.

        With no reliable economic model, Defendants’ Opposition relies on speculation from

Defendants’ executives and a handful of other fact witnesses that natural gas prices and the threat of

plant retirements would prevent the JV from increasing prices. Courts routinely reject such speculative

testimony as unhelpful, and this Court should do the same. See infra at IV.A.

        Finally, Defendants imply, and amicus explicitly proposes, that the best outcome would be for

the Court to supervise the “thoughtful planned consolidation of coal mines in Wyoming, despite the

resulting production decline.”2 This Court must reject the invitation to act as a centralized industrial

planner. A supposedly benevolent JV controlling an overwhelming share of SPRB coal is flatly

inconsistent with this country’s “national economic policy” favoring competition.3 And any benefit to

the citizens of Wyoming would result in higher electric bills for millions of citizens in many other states.

        The preliminary injunction should be granted to prevent Defendants from consummating the JV

before the FTC’s administrative proceeding completes its determination of the merits.

                                              ARGUMENT

        Congress and the Eighth Circuit have prescribed this Court’s task: to decide whether to issue

preliminary relief maintaining the status quo during the FTC’s adjudication of the JV’s legality under


2
  ECF No. 273-1 at 14. Amicus admits forthrightly that, “[t]he merged entity can, and probably will
reduce production.” Id. at 12. While this is a credit to the State of Wyoming’s candor, it also concedes
the merits of Plaintiff’s claim. See, e.g., FTC v. Tronox Limited, 332 F. Supp. 3d 187, 212, 229 (2018)
(granting preliminary injunction where “[t]he merger will increase already prevalent incentives to
engage in strategic output withholding”).
3
  See Standard Oil v. FTC, 340 U.S. 231, 248-49 (1951) (“The heart of our national economic policy
long has been faith in the value of competition. In the Sherman and Clayton Acts… Congress was
dealing with competition, which it sought to protect, and monopoly, which it sought to prevent.”)
(internal quotation omitted).


                                                      2
    Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 7 of 30 PageID #: 42805



the antitrust laws. See FTC v. Sanford Health, 2017 WL 10810016, at *23 (D.N.D. Dec. 15, 2017), aff’d

926 F.3d 959 (8th Cir. 2019). The Court should grant such relief here because the FTC’s evidence raises

“questions going to the merits so serious, substantial, difficult and doubtful as to make them fair ground

for thorough investigation, study, deliberation and determination by the FTC in the first instance.” FTC

v. Tenet Health Care Corp., 186 F.3d 1045, 1051 (8th Cir. 1999). Defendants’ stated intent to forgo the

administrative trial does not alter either the governing statutes or the legal standard applicable here.

    I.   The FTC Has Properly Defined a Relevant Antitrust Market for SPRB Coal

         Defendants incorrectly assert that the FTC’s product market analysis is “based largely on” Judge

Bates’ 2004 Arch Coal decision,4 which they claim this Court should ignore on the grounds that the

defendants in that case “did not argue, and the court did not assess, whether, and to what extent SPRB

coal” competed with other fuels. Opp. at 38.5 Defendants forget their past arguments: In Arch Coal

defendants argued “for consideration of all PRB coal as a broader relevant market” (i.e., a market that

includes NPRB coal) and the Court rejected their claim. 329 F. Supp. 2d at 121. Judge Bates applied the

Brown Shoe factors and the hypothetical monopolist test (“HMT”) to identify the narrowest market in

which the merging parties competed—the “narrowest market principle.” Id. at 120.6 See FTC v. Tronox

Ltd., 332 F. Supp. 3d 187, 201-02 (D.D.C. 2018) (quoting Arch Coal, 329 F. Supp. 2d at 120) (defining

a relevant market is “based on the narrowest market principle”).

         A. Defendants Misconstrue the Brown Shoe Factors and Ignore the Narrowest Market
            Principle

         Defendants’ discussion of the Brown Shoe factors misses the point entirely. The Brown Shoe

factors identify whether a set of products has enough common characteristics to constitute a narrower

4
  FTC v. Arch Coal, Inc., 329 F. Supp. 2d 109 (D.D.C. 2004).
5
  The FTC refers to its Motion, Dkt. 152, as “Mot.,” and Defendants’ Opposition, Dkt. 176, as “Opp.”
6
  In Arch Coal, Defendants argued for a broader market than SPRB coal and Plaintiff argued for a
narrower one. In advancing their arguments, both sides experts’ performed an HMT and each separately
concluded that SPRB coal passed that test. This was the “agreement” to which Judge Bates referred—
there was no broader agreement on market definition in that case. 329 F. Supp. 2d at 121.


                                                      3
    Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 8 of 30 PageID #: 42806



relevant product market (a “well-defined submarket”) “within [a] broader” range of products that exhibit

“reasonable interchangeability of use.” Brown Shoe Co. v. United States, 370 U.S. 294, 325 (1962); see

also United States v. H&R Block, Inc., 833 F. Supp. 2d 36, 51 (D.D.C. 2011); FTC v. Staples, Inc.

(“Staples I”), 970 F. Supp. 1066, 1075 (D.D.C. 1997). “Examination of [the Brown Shoe] factors is

helpful to augment the assessment of interchangeability and cross-elasticity of demand when

determining the relevant product market.” Arch Coal, 329 F. Supp. 2d at 120 (emphasis added). Rather

than analyzing the factors appropriately in order “to augment” the analysis, Defendants simply insist that

none of the factors are satisfied based on the incorrect argument that SPRB coal is just as

interchangeable with other fuels as it is with SPRB coal. In other words, Defendants argue that a broader

all-fuels marketplace proves that a narrower SPRB market cannot exist. But Brown Shoe forecloses such

an argument, as the Supreme Court explained in United States v. Continental Can Co.:

        That there may be a broader product market made up of metal, glass and other competing
        containers does not necessarily negative the existence of submarkets of cans, glass,
        plastic or cans and glass together, for ‘within this broad market, well-defined submarkets
        may exist which, in themselves, constitute product markets for antitrust purposes.’

378 U.S. 441, 457-458 (1964) (quoting Brown Shoe, 370 U.S. at 325). Likewise, the existence of a

broader fuels marketplace would not negate the fact that the narrower relevant market for SPRB coal is

appropriate to assess the competitive effects of combining the two largest rival SPRB coal producers.

        The narrowest market principle is in no way undermined by the 1972 district court opinion in

General Dynamics, which Defendants cite repeatedly for its product market analysis even though the

Supreme Court did not affirm the ruling on that basis. In United States v. General Dynamics Corp., the

Supreme Court explicitly chose not to rely on the district court’s assessment of the product and

geographic markets. 415 U.S. 486, 510-11 (1974).7 Moreover, the Supreme Court in General Dynamics


7
  General Dynamics has little to do with SPRB coal, as it related to coal mined in Illinois and Kentucky,
sold within the “Illinois and Eastern Interior Coal Province sales area.” 415 U.S. 486, 512. The majority
and the dissenters disagreed largely on a question irrelevant here—the appropriate timing for assessing
the likely competitive effects in a case that involved a merger accomplished in 1959 that did not reach


                                                    4
 Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 9 of 30 PageID #: 42807



repeatedly cited and endorsed Brown Shoe and Continental Can. See, e.g., 415 U.S. at 497-98, 504, 510

(citing Continental Can); id. at 496, 498, 505 (citing Brown Shoe). These authorities remain controlling

and establish beyond doubt that the existence of a broader “energy” market does not defeat Plaintiff’s

proof of the narrower market for SPRB coal. They require this Court to reject Defendants’ inaccurate

suggestion that “[a] properly-defined product market must include all functionally similar products to

which customers could turn if the Joint Venture attempted to, post-closing, impose a price increase.”

Opp. at 16. Defendants’ claim contradicts controlling authority, as well as the Horizontal Merger

Guidelines which state “properly defined antitrust markets often exclude some substitutes to which

some customers might turn in the face of a price increase even if such substitutes provide alternatives for

those customers.” Merger Guidelines § 4 (emphasis added).8

       Compounding their fundamental conceptual error, Defendants misconstrue or make incorrect

claims about specific Brown Shoe factors, which are addressed below.

       (1) Industry or Public Recognition (Opp. 18-24). Defendants suggest public recognition of

competition between fuels in a broader market means that no narrower SPRB coal market exists. This

repeats their fundamental conceptual error. The right question is whether there is evidence of industry

and public recognition of an SPRB coal market. And there is plenty of that. See Mot. at 18-19.

       (2) Distinct Characteristics and Uses (Opp. 28-29). Defendants concede that SPRB coal has

characteristics that “physically distinguish it from natural gas, other fuels, and other types of coal.” Opp.

at 28. Defendants fail to discuss or acknowledge how these characteristics impact each different fuel’s

reliability, emissions, transportation, and regulation. See Mot. at 19-21. Instead, Defendants incorrectly

assert that totally different fuels (e.g., uranium, wind power) must be functionally interchangeable

because all can be used to generate electricity. Opp. at 28. But even if this were true, assessing


the trial court until 1970. See generally General Dynamics, 415 U.S. 486.
8
  Cf. H&R Block, 833 F. Supp. 2d at 54 (“It is beyond debate – and conceded by the plaintiff – that all
methods of tax preparation are, to some degree, in competition.”).


                                                      5
    Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 10 of 30 PageID #:
                                       42808


functional interchangeability is not the purpose of the Brown Shoe factors.

       (3) Unique Production Facilities. Defendants ignore and thus concede this factor, as they cannot

pretend that SPRB coal can be produced anywhere other than SPRB mines.

       (4) Distinct Customers (Opp. 29). As explained in the FTC’s opening brief, customers operate

SPRB coal-powered units configured for SPRB coal’s distinct characteristics. Mot. at 22. Their purchase

of other fuels is neither relevant nor inconsistent with the existence of the SPRB coal market.9

       (5) Distinct Prices (Opp. 30-31). Defendants do not dispute that Defendants themselves,

industry analysts, market indexes, and government agencies track and forecast distinct SPRB-specific

prices. See Mot. at 18-19, 22-23. Instead, they argue that the prices of other fuels impact SPRB coal’s

price. Opp. at 30-31. But this will be true in every Brown Shoe analysis of a narrower market:

competition in the broader market will have some effect on the products in the narrower market;

otherwise, there would be no broader market. The right question is whether the prices of the products in

the narrower market are distinct from those in the broader one, not whether they are completely

unrelated.

       The actual price of SPRB coal is nearly always determined by an RFP bidding process that

includes only SPRB coal suppliers. Seeking to avoid the obvious import of this fact, Defendants assert

that “[SPRB] coal producers consider natural gas prices when determining what price to bid in response

to an RFP,” Opp. at 30, but they provide not one documented example of any RFP bid response in

which this occurred. See Opp. at 30 n. 143. Defendants rely on Bailey Report ¶ 27, but this does not

discuss an RFP bid at all. Instead,

                                          and in the process actually makes Plaintiff’s case.




9
  This factor is important to market definition principally when a market is defined around a set of
targeted customers. See, e.g., FTC Staples, Inc., 190 F. Supp. 3d 100, 120 (D.D.C. 2016). See also FTC
v. Sysco Corp., 113 F. Supp. 3d 1, 39 n. 19 (D.D.C. 2015).


                                                    6
Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 11 of 30 PageID #:
                                   42809
      Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 12 of 30 PageID #:
                                         42810


determined by the degree of sensitivity, which is an issue Defendants ignore.13 For example, Defendants

claim that                                                                                   between coal

and natural gas. Opp. at 25. However, Defendants ignore                 ’s testimony that SPRB coal prices

are                                                          than versus natural gas, that natural gas prices

do not factor into       ’s SPRB pricing offers made in response to RFPs, and that the “                   ”

SPRB customers have to get a better deal is bidding among SPRB suppliers.                                      .

        None of Defendants’ experts estimated the cross-price elasticity between natural gas and SPRB

coal,14 likely because it is low, which demonstrates that natural gas and SPRB coal are not properly

included within the same relevant product market. See H.J., Inc. v. IT&T, 867 F. 2d 1531, 1538 (8th Cir.

1989) (“degree” of cross-elasticity must be high for products to be in the same relevant antitrust market).

        Defendants claim that Dr. Bailey showed that Dr. Hill’s analysis implies “demand for SPRB coal

is just as responsive to changes in the price of natural gas as it is to changes in the price of SPRB coal.”

Opp. at 25. Dr. Bailey’s analysis is unpersuasive,15 but even taking this claim at face value would only

prove Plaintiff’s case. Dr. Hill showed that the own-price elasticity of demand for SPRB coal is

relatively low. See PX8001 (Hill Report) ¶¶ 122-146; Mot. at 24-25. Thus, even assuming Dr. Bailey is

correct, her point would merely confirm that there is a low cross-price elasticity between SPRB coal and

natural gas. As Defendants’ own cited authority points out, when two products exhibit low cross-price

elasticity, that provides a reason to exclude a substitute (in this case, natural gas) from the relevant

product market. See H.J., Inc., 867 F.2d at 1538; SuperTurf, Inc. v. Monsanto Co., 660 F.2d 1275, 1278


13
  Defendants also fail to show that a “slight decrease” in price would cause “a considerable number of
customers” to substitute between SPRB coal and other fuels, which is the relevant inquiry. Arch Coal,
329 F. Supp. 2d at 120; Se. Missouri Hosp. v. C.R. Bard, Inc., 642 F.3d 608, 613 (8th Cir. 2011).
14


                           .
15
  Among other failures, Dr. Bailey made no effort to determine whether a relationship between SPRB
coal prices and natural gas prices is merely correlation rather than causation, as she failed to examine
whether common factors, such as the weather, impacted both prices at the same time.


                                                      8
     Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 13 of 30 PageID #:
                                        42811


(8th Cir. 1981) (narrower relevant antitrust market may exist despite a showing of some cross-elasticity

in a broader market); Staples I, 970 F. Supp. at 1078-80 (excluding substitutes with low cross-elasticity

from the relevant product market). Moreover, natural gas prices are projected to increase dramatically

from their current lows.16 Thus, if Dr. Bailey is correct, then demand for SPRB coal will go up in

response, and the JV will be even better positioned to raise SPRB prices.

        (7) Specialized Vendors (Opp. 31). Defendants bizarrely claim that there are no “specialized

vendors” of SPRB coal because Peabody and Arch sell other products in different markets. Opp. at 31.

It is irrelevant that Peabody also sells metallurgical coal in Australia, just as the fact that Heinz also sells

ketchup does not mean that in FTC v. H.J. Heinz Co. the court wrongly considered a market for jarred

baby food. 246 F.3d 708, 716 (D.C. Cir. 2001). See also, e.g., SuperTurf, 660 F.2d at 1279 (Brown Shoe

analysis concluding that Monsanto and SuperTurf were specialized vendors of artificial turf, even

though Monsanto sells other products). The question is whether customers of SPRB coal face a set of

specialized vendors to turn to for that product. The evidence overwhelmingly shows that customers turn

specifically to specialized vendors of SPRB coal to buy SPRB coal. 17

        B. Dr. Hill’s Implementation of the Hypothetical Monopolist Test Stands Unrebutted

        Defendants do not seriously address Dr. Hill’s implementation of the HMT, which demonstrates

that a hypothetical monopolist of SPRB coal could profitably impose a small but significant and non-

transitory increase in price (“SSNIP”). See Mot. at 24-26; PX8001 (Hill Rpt.) ¶¶ 12, 107-146.

Defendants weakly claim that the existence of an SPRB coal market is “out of step with the reality of

low producer margins, which would not exist if, as Dr. Hill finds, SPRB coal were a relevant market.”

Opp. at 36. This unoriginal argument has been raised and rejected in past merger litigations because it



16
   PX8006 (Hill Rebuttal Rpt.) ¶¶ 43-47; PX9196-003 (EIA June 2020 forecast for Henry Hub natural
gas prices averaging $3.08/mmBTU in 2021).
17
   See, e.g.,
                                                                            .


                                                       9
     Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 14 of 30 PageID #:
                                        42812


starts from the flawed premise that all concentrated markets must result in high profit margins. (In other

words, it assumes that low margins and low prices within a concentrated market such as SPRB coal

cannot be explained by close competition between the firms that seek to merge.) For example, in FTC v.

Sysco Corp., the defendants argued that their relatively low margins on sales within the FTC’s proposed

(concentrated) relevant market disproved the FTC’s claims. 113 F. Supp. 3d 1, 47-48 (2015).18 The court

rejected that argument, reasoning that “Defendants’ present inability to earn duopoly profits [from

customers within the proposed relevant market] is probably because large customers can keep prices

down by leveraging the defendant companies against one another.” Id. at 48. Defendants here make the

same argument, and this Court should reach the same conclusion: Arch’s and Peabody’s margins within

the SPRB coal market are explained by the close competitive constraint they impose on one another.19

       Defendants further suggest that Dr. Hill’s hypothetical monopolist analysis does not account for

the risk that “a price increase” may cause SPRB coal plant retirements. Opp. at 34-35. This argument

misses the mark. First, Defendants conflate Dr. Hill’s HMT analysis with the Cournot model he used to

simulate the merger’s anticompetitive effects. See Opp. at 35. Dr. Hill’s unrebutted HMT identifies a

relevant market,20 while Dr. Hill’s Cournot model analyzed the probable effect of the merger on


18
   Notably, Defendants’ current economist Dr. Israel acted as the FTC’s expert in Sysco, and opined in
that case that the merging parties’ margins were consistent with the FTC’s proposed market, even
though the margins he calculated (between 15 and 20%) were on par with the
                                                                          . Dr. Israel used an even lower
margin figure—10%—in his Sysco hypothetical monopolist calculations and still found that the FTC’s
proposed market met the test. 113 F. Supp. 3d at 35 & fn.14. While the FTC disputes Dr. Israel’s
calculations for Peabody and Arch and believes the appropriate margins are higher, Dr. Israel’s
inconsistency is nonetheless illuminating.
19
   Likewise, in FTC v. Wilh. Wilhelmsen Holding ASA, “Defendants argue[d] that current [low] market
pricing is inconsistent with the notion that they exercise market power” and “indicates that the products
must exist in a competitive environment—not a highly concentrated (and therefore noncompetitive)
one.” 341 F. Supp. 3d 27, 63 fn. 12 (2018). The court rejected this argument, instead endorsing the
FTC’s view that “the continued competitiveness of the market depends on aggressive competition
between the two existing global suppliers with high market shares.” Id.
20
   Dr. Hill’s hypothetical monopolist test analyzes SPRB coal purchase prices and shipment volumes
from 2009 to 2018, thus incorporating all factors that have influenced SPRB prices during that period—
including any risk of SPRB plant retirements. PX8001 (Hill Rpt.) ¶¶ 126-128. Moreover, the PROMOD


                                                    10
    Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 15 of 30 PageID #:
                                       42813


customers within that market by taking into account declining demand. Moreover, as explained infra at

Section IV.C., there is no basis to believe that SPRB coal plant retirements would materially accelerate

due to the kinds of small price increases relevant to antitrust analysis.21 Members of Peabody’s own

Board of Directors do not believe that the JV’s price increase would

                    , and Dr. Israel provides no basis to conclude that a small price increase would

trigger the dramatic increase in SPRB plant retirements assumed by his flawed “dynamic” model.

       C. Customer Testimony Supports the SPRB Coal Relevant Market, Contrary to
          Defendants’ Unsupported Assertion that “Customers Would Resist” a SSNIP

       Defendants attempt, ineffectively, to dismiss testimony from customers explaining why they

require SPRB coal and “would not be able to resist a SSNIP by switching to other forms of generation.”

Opp. at 33-34 nn. 152-154. The FTC will call at the hearing each of the customers Defendants identify

(Ameren, Evergy, Xcel, Minnesota Power, and Western Fuels Association) to explain why they cannot

easily substitute away from SPRB coal if faced with a SSNIP. Defendants provide no basis to believe

that these customers are a “small and unrepresentative set.” Opp. at 33. To the contrary, the witnesses

the FTC will call are employed by utilities both large and small, accounting for nearly 33% of all SPRB

coal burned,22 across a broad geographic region, and as Defendants acknowledge, these customers rely

to varying degrees on SPRB coal in their generation mix.23 The witnesses will not provide statements of

idiosyncratic “preferences” that are unlikely to impact their actual behavior; they instead provide



model forecasts explicitly build in expected plant closures. Id. ¶ 130.
21
   While a SSNIP focuses on a 5% increase in the mine-mouth price of SPRB coal, this would translate
into only a 2.5% increase in the delivered price of SPRB coal paid by power generators. Dr. Hill showed
that such an increase had only a minimal impact on coal unit retirement risk. See infra at Section IV.C.
22
   See PDX0003 (PX8006 (Hill Rebuttal Rpt.) Appendix B.8).
23
   See Opp. at 29 (“each and every FTC customer witness has a portfolio of generating assets that is not
limited to coal, much less SPRB coal”); id. at n.137
                            ; id at 33 n.154                                                    The Court
should disregard Defendants’ unsupported assertion that “most customers who procure some amount of
SPRB coal rely far less on coal generation and have not registered concerns about their ability to switch
among fuels in the short run.” Id. at 33.


                                                    11
     Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 16 of 30 PageID #:
                                        42814


reliable assessments, grounded in current business realities, of each current SPRB purchaser’s ability to

switch to a different fuel if faced with a modest increase in the mine mouth price of SPRB coal.24 Such

customer testimony is valuable in assessing the relevant market, particularly when it merely confirms

rather than substitutes for expert economic analysis.

         In contrast to the factual testimony the FTC’s witnesses will provide, Defendants have only three

unpersuasive cites in support of their assertion that “customers would resist” a SSNIP. Opp. at 32-34.

        First, Defendants vastly overstate a vague statement from

                                                                              (emphasis added). This
         vague statement fails to support Defendants’ suggestion that                could avoid a SSNIP
         imposed by a hypothetical monopolist of SPRB coal. The best reading of                  testimony
         is that if the JV increases prices                                           will either purchase
         SPRB coal elsewhere (                      ) or build non-SPRB generation resources.
         addressed neither a 5% price increase, nor what                 could do absent competing
         suppliers for SPRB coal (i.e., if a hypothetical monopolist controlled SPRB coal). To the
         contrary,

                                                     This testimony supports the FTC, not Defendants.

        Second, Defendants cite an email from


                                                  fails to support Defendants’ suggestion that customers
         could successfully resist a SSNIP imposed by a hypothetical monopolist of SPRB coal.

        Third and last, Defendants cite to                        ’s deposition. Opp. at 32.
                                                                                                      is
         contradicted by each Defendant’s recent pass-through of the Black Lung Excise Tax to
         customers. See Mot. at 27-28, nn. 72-74. Morever,             is not an SPRB coal purchaser. He
         may be able to speak to       ’s business circumstances, but his speculation regarding the JV’s
         customers’ reactions does not rebut testimony from actual customers indicating that they cannot
         substitute away from SPRB coal if faced with a 5% increase in SPRB mine-mouth prices.

24
   This is not testimony regarding “preferences.” See United States v. Oracle, 331 F. Supp. 2d 1098,
1131 (N.D. Cal. 2004) (customers unhelpful where “none gave testimony about the cost of alternatives
to the hypothetical price increase a post-merger Oracle would charge”).
25
   While             ’s testimony is not entirely clear,


                                     Unlike Plaintiff’s witnesses,               will not testify at the hearing
to provide clarity to the Court.
26
            is cited Opp. at 2 n. 4, at 13 n. 72, at 20 n. 90, and at 32 n. 149.


                                                       12
        Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 17 of 30 PageID #:
                                           42815


          Finally, his speculation regarding the behavior of the JV does not address the question relevant to
          market definition, which deals with constraints faced by a hypothetical monopolist.

 II.       Defendants Do Not Contest Evidence of Competition Among SPRB Coal Suppliers

          Defendants do not contest the evidence in Plaintiff’s Motion demonstrating that SPRB coal

suppliers compete directly with each other to make sales to customers, and that this competition yields

concrete price and other benefits for SPRB coal customers. See Mot. at 7, 31-35. Defendants instead

attempt to minimize this evidence by suggesting, contrary to all evidence, that Arch is not a strong

competitive force. Opp. at 5. This contradicts Arch’s own public statements,27 Arch’s internal planning

documents,28 and clear evidence that Peabody routinely loses bids to Arch.29 See PX8001 (Hill Rpt.) ¶¶

169-178, Fig. 26; Mot. at 33-34. Moreover, even when Peabody prevails over Arch in an RFP,

competition from Arch drives down Peabody’s prices. See, e.g.,

                                           ;



 III.      Defendants Concede Relevant Geographic Market and High Shares and Concentration
           Within the SPRB Coal Market

          Defendants have not contested the FTC’s proposed geographic market of the SPRB, nor have

they contested the FTC’s calculation of market shares and concentration in the relevant market. They

also do not dispute the conclusions that the market for SPRB coal is currently highly concentrated and


27
     As one example, Arch’s



                                                  See also id. at
                                                                                                           .
28
   Contrary to Defendants’ suggestion that Arch plans to scale back production at its primary SPRB
mine, Black Thunder,
                                                                                              .
29
   See Mot. at 31-35 (For example, Peabody stated in February 2019 that

                       , and noted in 2018 that
                                                                                                   .).


                                                       13
       Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 18 of 30 PageID #:
                                          42816


that the JV would result in a significant increase in concentration in that market. Accordingly, if the

Court concludes that SPRB coal is a relevant product market, it follows that the FTC has met its prima

facie case and established a presumption of illegality. Sanford, 926 F.3dat 962.

 IV.      Defendants Fail to Rebut the FTC’s Proof of a Relevant SPRB Coal Market and Likely
          Anticompetitive Effects

         A. Defendants’ Speculative Customer Testimony Cannot Rebut the FTC’s Proof

         Defendants rely heavily on customer speculation about whether the JV will increase prices, the

impact of a price increase on the JV’s market share, and whether the JV can achieve significant

efficiencies. Opp. at 32-33 & n.155. This testimony is outside the competence of these witnesses and

should not be credited by the Court. Witnesses may competently testify to what they individually would

do if an SPRB coal supplier attempted to raise its price to them, but they have no basis to say whether

the JV would be able to raise other customers’ prices, or impose an overall market price increase. Arch

Coal, 329 F. Supp. 2d at 146 (“Customers do not, of course, have the expertise to state what will happen

in the SPRB market. . . .”). Judge Bates has explained that, in deciding Arch Coal, he credited customer

testimony that “pertained to facts about which the customers had actual knowledge—that is, about

which they were competent to testify. The testimony was not forward-looking, and did not require any

predictions or projections about the future.”30 Predictions about the transaction’s impact on the SPRB

market as a whole must be left to the economic experts, because “[t]he predictive power of economics

far outreaches the similar power of any individual in the industry, no matter how intelligent or

experienced that individual may be.” Id. at 287. Likewise, in United States v. Bazaarvoice, Inc., the

court found that customers were “the most credible sources of information on their need for, use of and

substitutability of [the relevant] products, as well as regarding their companies’ past responses to price

increases.” 2014 WL 203966, at *61 (N.D. Cal. Jan. 8, 2014). However, “it would be a mistake to rely

30
  John D. Bates, Customer Testimony of Anticompetitive Effects in Merger Litigation, 2005 Colum.
Bus. L. Rev. 279, 286 (2005).


                                                    14
Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 19 of 30 PageID #:
                                   42817
     Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 20 of 30 PageID #:
                                        42818


supplier, that speculative hope does not outweigh their fears that “competition would be reduced,

ultimately resulting in less favorable coal pricing than would otherwise be available,”34 and “concerns

about whether or not [the JV] could lead to increased pricing due to the concentration of power of this

particular joint venture.” PX6027 at 126-28.

       Just as individual customers are poorly situated to testify about the likely competitive effects of

the JV, they are not capable of testifying about whether Defendants can achieve their claimed

efficiencies. The customers cited by Defendants acknowledge that they know little about whether and

how such efficiencies could be achieved, whether those same efficiencies could be achieved through less

anticompetitive means, or whether any cost savings might be passed through.35 (However, third-party

evidence does indicate that customers saw no price benefit from Defendants’ prior SPRB coal

acquisitions.            ;              .)

       B. Dr. Bailey’s Flawed “Natural Experiments” Do Not Rebut the FTC’s Proof

       Defendants claim that Dr. Bailey presents “natural experiments” in an effort to rebut the FTC’s

proof that the relevant market consists of SPRB coal. Opp. at 36-37. Dr. Hill detailed in his rebuttal

report the defects in all four of Dr. Bailey’s claimed “event studies.” PX8006 (Hill Rebuttal Rpt.) ¶¶

115-133. None of the four rebuts the FTC’s proof of relevant market and anticompetitive effects, and

two of them actually support the FTC’s case, as they focus on instances in which one or more SPRB

coal mines suffered supply interruptions. In both of these instances, customers turned to other SPRB

coal mines to acquire replacement SPRB coal, confirming that customers view SPRB coal suppliers as



34
   PX7003 ¶ 12 (“WFA is concerned that consolidating such a large portion of the coal production
capacity of the SPRB, and a larger portion of its ultra-low sulfur coal production capacity, under the
control of the Joint Venture could lead to further production and supply constraints. WFA believes
competition would be reduced, ultimately resulting in less favorable coal pricing than would otherwise
be available.”).
35
   See, e.g.,              ;                      ;                  ;                   . Likewise,
Defendants’ competitor               testified that while he did not                to evaluate
Defendants’ claimed efficiencies, Defendants’


                                                    16
Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 21 of 30 PageID #:
                                   42819
        Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 22 of 30 PageID #:
                                           42820


                                                                                  (emphasis in original).

Likewise, Peabody’s President Mr. Williamson



                                   .37

           Dr. Israel exaggerates the impact of plant retirements by lumping together SPRB coal units and

units that burn coal from other basins. Compared to units that burn coal from other basins, SPRB coal

units are less affected by retirements.38 Yet Dr. Israel ignored this, and lumped together retirements of

all coal units, when fewer than half of the units Dr. Israel identified burned any SPRB coal. PX8006

(Hill Rebuttal Rpt.) at ¶¶ 86-88, 90-91 & Figures 15, 17-18. Moreover, Defendants inaccurately claim

that SPRB unit retirements result in a “permanent loss of coal demand.” Opp. at 27. In reality, Peabody

itself recognizes that when one SPRB plant retires, other SPRB plants may burn more coal to make up

for the retired plant.39 Finally, Dr. Israel exaggerates the extent to which

                                                                                        . While he claims

to provide nine                          the majority of these so-called examples simply describe

discussions or meetings regarding pricing, without any indication that Peabody or Arch prices actually

changed as a result.40


37
   Arguments based on coal plant retirements also do not undermine the FTC’s evidence on the relevant
market. Notably, to the extent that regulatory mandates or “green power” commitments cause power
producers to retire SPRB units in favor of renewables, this only proves that renewables and SPRB coal
units are not within the same market. See Sungard, 172 F. Supp. 2d at 184 (where substitution between
“shared hotsites” and alternative solutions was done for reasons other than price, products not included
within the same relevant antitrust market).
38
   PX8006 (Hill Rebuttal Rpt.) at ¶¶ 88-89; PX8001 (Hill Rpt.) ¶ 64 and Figure 9.
confirmed this, testifying that, among coal basins,
                              .
39
   See, e.g.,
                                               ;
                                                                            ;

                                                                                    .
40
     See, e.g., id.


                                                      18
Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 23 of 30 PageID #:
                                   42821
     Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 24 of 30 PageID #:
                                        42822


created relatively few documents detailing a specific plan to raise prices. As the Eighth Circuit Court of

Appeals observed, “Perhaps there are aspiring monopolists foolish enough to reduce their entire

anticompetitive agreement to writing, which would make the answer easy. But most would-be

monopolists probably can be expected to display a bit more guile . . . .” In re Wholesale Grocery Prods.

Antitrust Litig., 752 F.3d 728, 734 (8th Cir. 2014).42

V.     Defendants Fail to Meet Their Burden to Demonstrate that Smaller SPRB Coal Producers,
       Cognizable Efficiencies, or “Power Buyers” Will Reverse the JV’s Anticompetitive Effect

       A. Defendants Have Not Met Their Burden to Show That Expansion by SPRB
          Competitors Will Replace Competition from JV

       Defendants cannot meet their burden to show that expansion from the other, much smaller SPRB

competitors will “fill the competitive void” left by the JV. Sysco, 113 F. Supp. 3d at 80. See Mot. at 39-

41; Sanford, 926 F.3d at 965. Defendants provide no support for



                                                                    . The cited source does not even

purport to support this assertion, as Dr. Bailey did not present any data regarding excess capacity in

                                           Dr. Bailey presented a single number for                      for

each mine, which she claims is



                                                                                                             .




actively discussing
              . Defendants have invoked work-product protection (which applies only to litigation
preparation) to shield communications regarding this specific transaction for thousands of documents
dating as far back as January 2017. See, e.g., PX0068-813 (withholding PEC_PL00013130, dated
1/16/2017, as an “[e]mail containing or referencing legal advice prepared in anticipation of seeking
regulatory approval of the present transaction”).
42
   Cf. Chicago Bridge & Iron Co. N.V. v. FTC, 534 F.3d 410, 435 (5th Cir. 2008) (evidence “deemed of
limited value whenever such evidence could arguably be subject to manipulation”); Hosp. Corp. of Am.
v. FTC, 807 F.2d 1381, 1384 (7th Cir. 1986).


                                                     20
     Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 25 of 30 PageID #:
                                        42823


Dr. Bailey’s estimate is wildly exaggerated,43 and in any event insufficient to carry Defendants’ burden,

because Dr. Bailey fails to establish that these mines could increase output at reasonable cost.44 Indeed,

Defendants provide virtually no evidence regarding the costs that most of its smaller SPRB competitors

would face in attempting to increase output, and have not addressed the supposed ability of Eagle

Specialty Materials (the FM Coal affiliate that owns the Eagle Butte and Belle Ayr mines) to do so; as of

May 2020, Eagle risked losing its mining equipment to creditors.45

       The authorities Defendants cite regarding excess capacity are easily distinguished. None of

Defendants’ cited cases involved the creation of a single dominant firm that would unilaterally control

the vast majority of capacity in the relevant market. Instead, they involved mergers that did not create a

dominant firm where the presence of excess capacity could potentially disrupt coordination among the

remaining firms. See FTC v. RAG-Stiftung, 436 F. Supp. 3d 278, 317-18 (D.D.C. 2020); FTC v. Great

Lakes Chem. Corp., 528 F. Supp. 84, 94 (N.D. Ill. 1981).46

       B. Defendants Have Not Met Their Burden to Show Significant Verifiable, Merger-
          Specific Efficiencies That Will Be Passed On to SPRB Coal Customers

       “Congress was aware that some mergers which lessen competition may also result in economies

but it struck the balance in favor of protecting competition.” FTC v. Procter & Gamble Co., 386 U.S.

568, 580 (1967). Because of this, courts subject efficiencies defenses to a “rigorous analysis.” FTC v.

H.J. Heinz Co., 246 F.3d 708, 720-21 (D.C. Cir. 2001). Claimed efficiencies must be “independently

verifiable and derived specifically from the merger,” Sanford, 926 F.3d at 965, and likely to be “passed



43
   Dr. Hill showed that, even employing assumptions extremely favorable to Defendants, all other SPRB
coal producers combined would only have enough capacity to serve 53 percent of Arch’s production at
Black Thunder in 2019. PX8006 (Hill Rebuttal Rpt.) ¶ 136 & Fig. 29.
44
   Dr. Israel admits he provides
                           .
45
   See PX9227
46
   These cases were also primarily decided on other grounds that are irrelevant here, such as the failing
firm defense and lack of barriers to entry in Great Lakes, 528 F. Supp. at 94, 96-98, and a failure of
market definition relating to supply-side substitution in RAG-Stiftung. 436 F. Supp. 3d at 301-303.


                                                    21
Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 26 of 30 PageID #:
                                   42824
     Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 27 of 30 PageID #:
                                        42825


based primarily on private phone calls with Defendants’ employees. See also

     . But Dr. Israel’s seal of approval on unidentified business judgments and assumptions is not a

substitute for independent verification. As the Wilhelmsen court explained when rejecting similar work

from Dr. Israel, “reference to the merging parties’ past practices, managerial expertise and incentives, or

internal verification processes” cannot be used to verify efficiencies because “[t]he court cannot

substitute Defendants’ assessments and projections for independent verification.” 341 F. Supp. 3d at 73;

see also H&R Block, 833 F. Supp. 2d at 91.50

        Defendants claim that they have achieved some level of cost savings in past transactions, but

they do not show how these efficiencies are relevant to their current claims. For example, the claim that

Arch saved costs in a prior transaction by                                                               , does

not support the unrelated claim that Defendants will successfully change their method of mining coal.

Moreover, in Arch Coal, the defendants claimed $130-$140 million in efficiencies, but Judge Bates

rejected the vast majority as “not merger specific,” or “called into question as either nonexistent or

overstated,” ultimately crediting only about one-third of Arch’s claims. 329 F. Supp. 2d at 151, 153.

        Merger Specificity. Even where claims can be verified they must still be shown to be “merger

specific”; that is, that they “cannot be achieved by either company alone.” Sanford, 926 F.3d at 965.

Defendants must show merger specificity for each claimed efficiency: for example, they must show why

it is “merger specific” for Arch to sell idle equipment to Peabody, when such a sale could obviously be

accomplished without combining operations. The FTC identified several examples of non-merger

specific efficiencies in its opening brief, Mot. at 43, and Plaintiffs’ expert, Dr. Mark Zmijewski,

discussed others in his report.51 Defendants fail to respond to any of the FTC’s examples and barely


50
   There is no truth to Defendants’ claim that their claimed efficiencies reflect only
                      Opp. at 46 n. 200 (quoting                   ). Were that true, Defendants’ claims
would not have shifted so dramatically throughout this case. PX8007 (Zmijewski Rebuttal Rpt.) ¶¶ 28-
34 (identifying shifting claims).
51
   PX8002 (Zmijewski Rpt.) ¶¶ 131-172. For example, Arch


                                                    23
    Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 28 of 30 PageID #:
                                       42826


even mention merger specificity. Opp. at 49-50. They instead suggest that every cost saving they have

identified—regardless of what it entails—must be merger specific because each Defendant has already

“undergone significant restructurings designed to reduce their independent cost structures as much as

possible.” Opp. at 49-50. No court has ever accepted such an overbroad argument.

       In an effort to avoid this settled law on pass-through, verifiability, and merger specificity,

Defendants turn to New York v. Deutsche Telekom AG, No. 19 CIV. 5434, 2020 WL 635499 (S.D.N.Y.

Feb. 11, 2020), but that decision does not help them. Deustche Telekom involved the State of New

York’s unsuccessful challenge—undertaken without the support of federal antitrust authorities—to the

Sprint/T-Mobile merger. In that case, the court addressed a traditional efficiencies defense involving two

smaller competitors joining forces to compete against the “two largest players” in the relevant market.

Id. at *51. Peabody and Arch, by contrast, are the two largest players in the relevant market. Moreover,

in Deutsche Telekom, one of the parties showed that, after a previous transaction, it lowered pricing

from $60 to $50 and doubled the acquired brand’s customers. Id. at *26. Here, past transactions did not

result in lower prices or increased customers for Arch, demonstrating that any efficiencies that were

achieved went straight to Arch’s bottom line.

       C. Defendants Fail to Support a “Power Buyer” Defense

       Defendants cite no evidence that SPRB coal customers have “great economic power” or

“formidable bargaining strength.” Even if Defendants had presented a serious power buyer defense, that

defense would fail, because “[t]he ability of large buyers to keep prices down . . . depends on the

alternatives these large buyers have available to them.” Sysco, 113 F. Supp. 3d at 48. “If a merger

reduces alternatives, the power buyers’ ability to constrain price . . . can be correspondingly




                        Id. ¶ 135. As Dr. Zmijewski explained, Arch does not need to form a JV with
Peabody in order to get a lower price; it need only change its contracting strategy. Id.


                                                     24
      Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 29 of 30 PageID #:
                                         42827


diminished.” Id.52 The Eighth Circuit has recognized this logic, upholding the district court’s rejection of

a power buyer defense despite the presence of a dominant buyer with over 60% of the market. Sanford,

926 F.3d at 962, 965 (noting the district court’s findings that “there was a relationship between market

concentration after the merger and bargaining leverage” and that defendants could force the powerful

buyer to choose between paying higher prices or exiting the market); see also Penn State Hershey, 838

F.3d at 346. As in Wilhelmsen, where the court rejected a “power buyer” defense, Defendants in the

present case “have not identified any new strategy or alternative likely to emerge post-merger. . . . On

the other hand, the FTC has shown that the merger will result in the loss of a proven strategy”—the

ability to leverage competition between the two largest SPRB suppliers. 341 F. Supp. 3d at 71.53

VI.     EQUITIES

        The paramount public interest is “effective enforcement of the antitrust laws,” and “Congress

specifically had this public equity consideration in mind when it enacted” Section 13(b). Heinz, 246 F.3d

at 726. Defendants identify no private equities that can outweigh that public interest. See Mot. at 44-45.

                                             CONCLUSION

        For the reasons set forth above, the FTC respectfully requests that the Court grant the requested

preliminary injunction.




52
   See also Merger Guidelines § 8 (“Even buyers that can negotiate favorable terms may be harmed by
an increase in market power. The Agencies examine the choices available to powerful buyers and how
those choices likely would change due to the merger.”).
53
   Defendants’ cited cases are inapposite. FTC v. Butterworth Health Corp. rested largely on the court’s
conclusion that “nonprofit hospitals operate differently” and the defendants’ boards were “comprised of
prominent community and business leaders” who “have demonstrated their genuine commitment to
serve the greater Grand Rapids community.” 946 F. Supp. 1285, 1302 (W.D. Mich. 1996). This is
inapplicable to Defendants, and finds scant support in precedent. In Deutsche Telekom, 2020 WL
635499, at *15, *33-39, a DOJ-sanctioned settlement agreement allowed firms outside the relevant
market to enter the relevant market. Here there is no prospect of new entry. United States v. Country
Lake Foods, Inc., 754 F. Supp. 669, 679-80 (D. Minn. 1990), likewise depended on an entry theory.


                                                    25
    Case: 4:20-cv-00317-SEP Doc. #: 335-1 Filed: 07/11/20 Page: 30 of 30 PageID #:
                                       42828


Dated: July 8, 2020                           Respectfully Submitted,


                                              /s/ Daniel Matheson
                                              DANIEL MATHESON 502490 (DC)
                                              ELIZABETH ARENS
                                              TAYLOR ALEXANDER
                                              JEANINE BALBACH
                                              CHRISTOPHER CAPUTO
                                              AMY E. DOBRZYNSKI 5902855 (MD)
                                              E. ERIC ELMORE
                                              MICHAEL FRANCHAK
                                              JOSHUA GOODMAN
                                              SEAN HUGHTO
                                              PHILIP KEHL
                                              JONATHAN LASKEN
                                              STEPHEN SANTULLI
                                              CECELIA WALDECK

                                              Federal Trade Commission
                                              Bureau of Competition
                                              400 Seventh Street, S.W.
                                              Washington, DC 20024
                                              Telephone: (202) 326-2075
                                              Facsimile: (202) 326-2286
                                              Email: dmatheson@ftc.gov

                                              Attorneys for Plaintiff Federal Trade
                                              Commission




                                         26
